United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2582
                                    ___________

David Sweet,                             *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Linda Sanders, Warden, FCI -             *
Forrest City,                            * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: May 4, 2006
                                 Filed: May 10, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       David Sweet appeals from the district court’s1 dismissal of his 28 U.S.C. § 2241
petition, in which he sought credit on his federal sentence for time he spent in state
custody. We agree with the district court that Sweet was not entitled to federal credit,
because the record shows that the period of state detention at issue was credited
against his state sentence. See 18 U.S.C. § 3585(b) (“A defendant shall be given


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
credit toward the service of a term of imprisonment for any time he has spent in
official detention prior to the date the sentence commences . . . that has not been
credited against another sentence.”); United States v. Kramer, 12 F.3d 130, 132 (8th
Cir. 1993) (this statute prohibits double credit, i.e., federal prisoner is not entitled to
credit on federal sentence when he received credit toward his state sentence for same
time period), cert. denied, 511 U.S. 1059 (1994).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-